Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 N E W S R E L EA S E Contact: Peter D. Brown Senior Vice President, Chief Information Officer and Investor Relations Foot Locker, Inc. (212)720-4254 FOOT LOCKER, INC. REPORTS THIRD QUARTER RESULTS NEW YORK, NY, November 20, 2008  Foot Locker, Inc. (NYSE: FL), the New York-based specialty athletic retailer, today reported financial results for its third quarter ended November 1, 2008. Third Quarter Results The
